    Case 2:20-cv-00668-DBP Document 39 Filed 08/02/21 PageID.1446 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    Jill A. Harrison,                                             MEMORANDUM DECISION AND
                                                                  ORDER DENYING MOTION FOR
                                Plaintiff,                        SUMMARY JUDGMENT
    v.
                                                                  Case No. 2:20-cv-00668-DBP
    Kilolo Kijakazi
    Acting Commissioner for Social Security,
                                                                  Chief Magistrate Judge Dustin B. Pead
                                Defendant.


            Plaintiff, Jill Harrison, who is appealing the denial of her claim for Supplemental

Security Income, has moved the court for summary judgment. (ECF No. 38.) Local Rule 7-4,

which governs actions seeking judicial review of a decision from an administrative agency,

provides:

            In all cases in which a plaintiff files a complaint or petition seeking judicial
            review of an administrative agency’s decision under an “arbitrary and capricious”
            or “substantial evidence” standard of review, the following pleadings are not
            appropriate and must not be filed with the court:

            (A) an answer to the complaint;

            (B) a motion for judgment on the pleadings;

            (C) a motion for summary judgment; or

            (D) a motion to affirm or reverse the agency’s decision.

DUCivR 7-4 (2020).

            Plaintiff’s motion is improper under the Local Rules and is therefore DENIED.

            IT IS SO ORDERED. 1


1
    Plaintiff’s counsel is directed to follow the Local Rules in filing the briefing for this matter.
Case 2:20-cv-00668-DBP Document 39 Filed 08/02/21 PageID.1447 Page 2 of 2




           DATED this 2 August 2021.




                                   Dustin B. Pead
                                   United States Magistrate Judge




                                       2
